UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED March 31, 2017 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER 333-210091 Lazuriton Nano Biotechnology (U.S.A.) Inc. (Exact name of registrant as specified in its charter) Nevada 37-1786808 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10F., No. 341, Sec. 2, Wanshou Rd.
